       Case: 5:20-cv-01377-JRA Doc #: 1 Filed: 06/23/20 1 of 10. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT, OHIO
                                   EASTERN DIVISION

    ADVANCED DERMATOLOGY                            )     CASE NO.:
    On behalf of itself and all others              )
    similarly situated                              )     JUDGE
    8940 Darrow Road                                )
    Twinsburg, Ohio 44087                           )
                                                    )
            Plaintiff,                              )     CLASS ACTION COMPLAINT
                                                    )     AND JURY DEMAND
            -vs-                                    )
                                                    )
    CORE BUSINESS SOLUTIONS, LLC                    )
    dba Chapter Holdings N.A., LLC                  )
    200 N. Washington Street                        )
    Tullahoma, TN 37388-3649                        )
                                                    )
            and                                     )
                                                    )
    CARTER M. CONLEY                                )
    200 N. Washington Street                        )
    Tullahoma, TN 37388-3649                        )
                                                    )
            Defendant.                              )


       NOW COMES the Plaintiff, ADVANCED DERMATOLOGY, on behalf of itself and all

others similarly situated, by and through the undersigned counsel, and hereby alleges and avers for

its Class Action Complaint against the Defendants, CORE BUSINESS SOLUTIONS, LLC, dba

CHAPTER HOLDINGS N.A., LLC and CARTER M. CONLEY, as follows:

                                         INTRODUCTION

       1.      Advanced Dermatology brings this nationwide Class Action Complaint against the

Defendants for statutory damages resulting from violations of the Telephone Consumer Protection

Act, 47 U.S.C. §227 (“TCPA”) in sending unsolicited marketing and advertising facsimiles to

people and businesses who have not given their consent.
                                                1
        Case: 5:20-cv-01377-JRA Doc #: 1 Filed: 06/23/20 2 of 10. PageID #: 2




        2.     Congress has found that “Unrestricted telemarketing … can be an intrusive invasion

of privacy,” that “automated or prerecorded calls are a nuisance and an invasion of privacy,

regardless of the type of call,” and that “Businesses also have complained to the Congress and the

Federal Communications Commission that automated or prerecorded telephone calls are a

nuisance, are an invasion of privacy, and interfere with interstate commerce.” Id., Congressional

Statement of Findings.

        3.     As a result, the TCPA prohibits the use of a telephonic facsimile machine to send

unsolicited advertisements without the express permission of the recipient, creates a private right,

and provides for statutory damages to redress violations of the law. Id.

                                                PARTIES

        4.     Plaintiff is a resident of Ohio who received an unsolicited facsimile from

Defendants on its office fax machine without its consent.

        5.     Core Business Solutions, LLC is a limited liability company formed in Tennessee.

        6.     Core Business Solutions, LLC does business as “Chapter Holdings North America

LLC,” as an active assumed named according to records filed by it with the Tennessee Secretary

of State.

        7.     Core Business Solutions, LLC also does business as “Chapter Holdings N.A.,

LLC,” and it sends faxes using that dba.

        8.     Core Business Solutions, LLC also does business as “Chapter Holdings,” “Chapter

Holdings, LLC,” “Chapter Holdings LLC, N.A.” (though it is not truly a “N.A.” – a national

association or bank), “ChapterHoldings,” and “ChapHoldings,” among other names; and it

operates the website www.ChapterHoldings.com and the email address info@chapholdings.com.




                                                 2
       Case: 5:20-cv-01377-JRA Doc #: 1 Filed: 06/23/20 3 of 10. PageID #: 3




       9.      Hereafter, Core Business Solutions, LLC with all its dba’s shall be referred to as

“Chapter Holdings” and, together with Carter M. Conley (“Mr. Conley”), the “Defendants.”

       10.     Chapter Holdings is not a law firm or operated by licensed attorneys, but

nonetheless, Chapter Holdings is in the business of filing claims on behalf of creditors in

bankruptcy proceedings.

       11.     According to Chapter Holdings, “In 3 years we’ve filed 1,396 claims for over

$2,374,000.00.” https://www.chapterholdings.com.

       12.     On information and belief, Mr. Conley is a resident of Tennessee.

       13.     On information and belief, Mr. Conley is the sole member and manager of Chapter

Holdings.

       14.     On information and belief, Mr. Conley exercises complete control over Chapter

Holdings, so that it has no separate mind. Moreover, as described herein, that control is exercised

to commit unlawful acts such as violations of the TCPA and that control has resulted in injury to

Advanced Dermatology and the putative class members, such that Mr. Conley may be held liable

for the acts of Chapter Holdings.

                                         JURISDICTION

       15.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 47 U.S.C. § 227.

       16.     Venue is proper in this District because Defendant directed its tortious conduct at

the Northern District of Ohio, causing Plaintiff’s injury here.

                                              FACTS

       17.     On or about June 11, 2020, Defendants sent an unsolicited facsimile to Plaintiff.

       18.     Plaintiff and Defendant had no prior or existing business relationship, and Plaintiff

did not give Defendant its number or consent to be sent a facsimile.



                                                 3
         Case: 5:20-cv-01377-JRA Doc #: 1 Filed: 06/23/20 4 of 10. PageID #: 4




         19.   The facsimile was two pages long and advertised Defendants’ services on specific

terms.

         20.   The facsimile is attached hereto as Exhibit 1.

         21.   On information and belief, Defendants sent the facsimile as part of a national

marketing campaign and strategy to promote its services.

         22.   On information and belief, Defendants continue to send such facsimiles nationwide

without prior consent to do so.

         23.   Defendants’ transmission of the facsimile caused damage to Plaintiff, including,

but not limited to, monetary loss due the costs of paper, ink and toner; monetary loss due to work

interruption and the loss of employee time to review the fax; invasion of privacy; nuisance; trespass

to its chattel by interfering with its office facsimile used to aid patients; stress; aggravation; and

because a violation of the TCPA is itself a concrete injury.

         24.   All members of the proposed class below have suffered the same or substantially

the same injury due to Defendants’ conduct as described herein.

                                     CLASS ALLEGATIONS

         25.   Class Definition: Plaintiffs bring this action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of itself and a Class of similarly situated individuals or business,

defined as follows:

               All persons in the United States who received a facsimile from or on
               behalf of Chapter Holdings advertising its services and who had no
               ongoing business relationship with Defendant and had not given
               consent to receive facsimiles from Defendant, within the four years
               prior to the filing of the Complaint until the class is certified.

         26.   Numerosity: The exact number of the number of class members is unknown and is

not available to Plaintiff at this time, but individual joinder in this case is impracticable.



                                                  4
        Case: 5:20-cv-01377-JRA Doc #: 1 Filed: 06/23/20 5 of 10. PageID #: 5




Nonetheless, because on information and belief Defendants regularly gather lists of potential

clients from bankruptcy courts to send unsolicited marketing materials to, such as advertising

facsimiles, the Class likely consists of thousands of individuals and businesses. Nonetheless, class

members can be easily identified through the facsimile records of Defendants or their agents.

        27.    Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and members of the Class, and those questions predominate over

any questions that may affect individual members of the Class. Common questions for the Class

include but are not limited to the following:

        a)     Whether Defendants gather names from Court filings to send, or have sent through

an agent, unsolicited faxes;

        b)     Whether Defendant ever attempt to obtain consent;

        c)     Whether Defendant has processes in place to prevent unsolicited facsimiles being

sent;

        d)     Whether Defendant’s conduct was willful;

        e)     Whether Defendant’s facsimiles were solicitations; and

        f)     Whether Defendant’s conduct constitutes a violation of the TCPA.

        28.    Typicality: Plaintiff’s claims are not only typical of but identical to the claims of

other Class members; and it sustained the same damages as other members of the Class as a result

of Defendants’ actions.

        29.    Adequate Representation: Plaintiff will fairly and adequately represent and protect

the interests of the Class, and Plaintiff has retained counsel competent and experienced in complex

litigation and class actions including TCPA cases.        Furthermore, Plaintiff has no interests

antagonistic to the Class, and Defendant has no defenses unique to Plaintiff. Plaintiff and its



                                                 5
        Case: 5:20-cv-01377-JRA Doc #: 1 Filed: 06/23/20 6 of 10. PageID #: 6




counsel are committed to vigorously prosecuting this action on behalf of members of the Class,

and they have the financial resources to do so.

        30.     Superiority: This case is appropriate for certification because class proceedings are

the best method available for the fair and efficient adjudication of this controversy in light of the

common issues across the class and because the amount of individual damages are little and the

costs litigation are significant, such proceeding as a class is the best method of class members

obtaining relief.

                                  FIRST CLAIM FOR RELIEF
                                    Violation of 47 U.S.C § 227
                                (On behalf of Plaintiff and the Class)

         31.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        32.     The TCPA expressly prohibits unsolicited facsimile advertising, 47 U.S.C. §

227(b)(1)(C).

        33.     The TCPA defines an “unsolicited advertisement” as “any material advertising

the commercial availability or quality of any property, goods, or services which is transmitted to

any person without that person’s prior express invitation or permission in writing or otherwise.”

47 U.S.C. § 227(a)(5); 47 C.F.R. § 64.1200(f)(1).

        34.     The Sixth Circuit also looks to dictionary definitions of the word “advertising” to

further clarify its meaning to “the action of calling something” of a “commercial nature” to the

attention of the public.” Sandusky Wellness Center, LLC v. Medco Health Solutions, Inc., 788

F.3d 218, 221-222 (6th Cir. 2015).”

        35.     As such, Defendants violated this provision by sending unsolicited facsimiles

advertising its services to Plaintiff and the class.




                                                   6
       Case: 5:20-cv-01377-JRA Doc #: 1 Filed: 06/23/20 7 of 10. PageID #: 7




       36.     Accordingly, Defendants’ facsimile is regulated by the TCPA, and Defendants’

transmission of it without prior consent or a business relationship is unlawful.

       37.     As a result of Defendants’ unlawful conduct, Plaintiff and the members of the

Class have suffered actual damages as set forth above.

       38.     Under 47 U.S.C. § 227(b)(3)(B), Plaintiff and members of the Class are each

entitled to, inter alia, a minimum of $500 in statutory damages for each violation.

       39.     Should the Court determine that Defendants’ misconduct was willful and knowing,

the Court may, pursuant to 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

recoverable by Plaintiff and members of the Class to $1,500 for each violation.

                                     PAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of itself and the Class, respectfully requests that this

Court enter an order of joint and several liability of the Defendants as follows:

       A. Certifying this case as a class action on behalf of the Class defined above, appointing
          Plaintiff as representative of the Class, and appointing its counsel as Class Counsel;

       B. Awarding injunctive and other equitable relief as necessary to protect the interests of
          the Class, including, inter alia, an order prohibiting Defendants from engaging in the
          wrongful and unlawful acts described herein;

       C. An award of statutory damages per statute as described above;

       D. An appropriate class member service award to Plaintiff;

       E. An award of reasonable litigation expenses and attorneys' fees;

       F. An award of pre- and post-judgment interest to the extent allowable; and

       G. An award of any such other and further relief as equity and justice may require.




                                                 7
Case: 5:20-cv-01377-JRA Doc #: 1 Filed: 06/23/20 8 of 10. PageID #: 8




                                                   Respectfully submitted,

                                                   /s/Ronald I. Frederick
                                                   Ronald I. Frederick (#0063609)
                                                   Michael L. Berler (#0085728)
                                                   Michael L. Fine (#0077131)
                                                   Frederick & Berler LLC
                                                   767 East 185th Street
                                                   Cleveland, Ohio 44119
                                                   (216) 502-1055 (phone)
                                                   (216) 566-9400(fax)
                                                   ronf@clevelandconsumerlaw.com
                                                   mikeb@clevelandconsumerlaw.com
                                                   michaelf@clevelandconsumerlaw.com
                                                   Attorneys for Plaintiff


                                    JURY DEMAND

Plaintiff demands a trial by jury for all issues so triable.


                                                   /s/Ronald I. Frederick
                                                   Ronald I. Frederick (#0063609)
                                                   Frederick & Berler, LLC
                                                   One of the Attorneys for Plaintiff




                                              8
Case: 5:20-cv-01377-JRA Doc #: 1 Filed: 06/23/20 9 of 10. PageID #: 9




                                 Exhibit 1
Case: 5:20-cv-01377-JRA Doc #: 1 Filed: 06/23/20 10 of 10. PageID #: 10
